DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement and Election
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to a composite material.
Group II, claims 14-20, drawn to a method for producing a composite material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a metal foam with graphene present on the surface or inside, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weng (CN 106400062 machine translation).  
Weng teaches a porous copper material (i.e. metal foam) (Abstract, Technical Field) with a target powder of graphene injected into the porous copper product (i.e. forming the graphene component inside the metal foam) (Claims 1-2, Content of the Invention).
During a telephone conversation with Hee Jin Kwak on May 9, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of a certified copy of KR 10-2018-0115967 filed September 28, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication, WO 2020/067839, of PCT/KR2019/012748 filed September 30, 2019.
Abstract Objection
The abstract of the disclosure is objected to because:
It does not include the components of the composite material.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 lines 3-4 “the size of the pores having a size of from” is grammatically incorrect.
Claim 5 line 2 “comprising comprises” includes a repetitive transitional phrase.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2014/0302305).
Regarding claim 1, Mukherjee teaches a composite with a matrix layer 14 of a porous matrix 16 and a lubricant layer 20 disposed on the matrix layer 14 ([0004], [0010]-[0012], Figs. 1, 2) where the porous matrix is a Mo-Si-B alloy (i.e. a metal foam) ([0033]-[0037]) with a pore size of 0.5 to 100 um ([0051]), the lubricant is graphene ([0018], [0021]), and the lubricant can be disposed in the porous matrix 16 as well as on a surface of  the porous matrix 16 ([0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 2, Mukherjee teaches lubricant in an amount of specifically from 0 to 50 wt% ([0037]) where the lubricant is graphene ([0018]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Further, Mukherjee teaches the graphene can be a single sheet or a stack of several sheets with micro- and/or nano-scale dimensions ([0021]). The amount of graphene (i.e. wt%) is dependent upon the number of sheets and the dimensions of the graphene. Smaller dimensions and/or fewer amounts of sheet have a smaller wt% and greater dimensions and/or greater amounts of sheets have a larger wt%. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges through routine experimentation.” MPEP 2144.05(II)(A).
Regarding claim 3, Mukherjee teaches the porous matrix, e.g. the porous Mo-Si-B alloy, thickness is from 20 to 200 um ([0052]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Mukherjee teaches the porous matrix is a Mo-Si-B alloy ([0033]-[0037]). The thermal conductivity of molybdenum is 138 W/mK and the thermal conductivity of boron is 27 W/mK.
Regarding claim 5, Mukherjee teaches the porous matrix is a Mo-Si-B alloy (i.e. the metal foam has a skeleton comprising molybdenum) ([0033]-[0037]).
Regarding claim 6, Mukherjee teaches the porous matrix has pores present in an amount from 5 to 45 vol% ([0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 7, Mukherjee teaches a substrate material to which the porous matrix can bond, adhere, or adsorb, e.g. via chemisorption or physisorption that is a polymer (i.e. a polymer component present on the surface of the metal foam) ([0028]).
Regarding claim 8, Mukherjee teaches a substrate material to which the porous matrix can bond, adhere, or adsorb, e.g. via chemisorption or physisorption that is a polymer (i.e. a polymer component forms a surface layer on the surface of the metal foam) ([0028]).
Regarding claim 9, Mukherjee teaches the polymer substrate is a phenolic resin (i.e. a phenol resin) ([0030]).
Regarding claim 10, Mukherjee teaches the composite 10 has a substrate 12 with a matrix layer 14 disposed thereon and a lubricant layer 20 disposed on the matrix layer 14 ([0012], Figs. 1, 2), that the lubricant 22 can be disposed in the porous matrix 16 as well as on a surface of the porous matrix 16 ([0014]), and the lubricant is graphene ([0018], [0021]) (i.e. the graphene component forms a graphene layer on the surface or the metal foam or inside the metal foam).  
Regarding claim 11, Mukherjee teaches the graphene can be a single sheet  (i.e. a single layer) or a stack of several sheets (i.e. a multi-layer structure) ([0021]).
Regarding claim 13, the prior art teaches a composite material (i.e. metal foam with pore size of 20 to 380 um and a graphene component on the surface or inside the metal foam, Mukherjee [0004], [0010]-[0012], [0014], [0018], [0021], [0033]-[0037], [0051], Figs. 1, 2) that is substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to those claimed, including a thermal conductivity of 0.4 W/mK or greater. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2014/0302305) as applied to claim 1 above, and further in view of Yan (CN 107381555 machine translation).
In the event it is determined that the teachings of Mukherjee do not read on claim 2, then the below rejection is applied.
Regarding claim 2, Mukherjee teaches lubricant in an amount of specifically from 0 to 50 wt% ([0037]) where the lubricant is graphene ([0018], [0021]).
Yan teaches a graphene composite material ([0002]) of a graphene metal material ([0017]) with  a proportion of 0.01 to 10 wt% (i.e. 10-2 to 10 wt%) graphene in the composite material ([0048]).
It would have been obvious to one of ordinary skill in the art for the graphene in Mukherjee to be 0.01 to 10 wt% because it forms a composite material with extremely excellent electrical, optical, thermal, and mechanical properties with an ultra-high specific surface area (Yan [0004]). In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2014/0302305) as applied to claim 10 above, and further in view of Ni (Ni et al. Graphene thickness determination using reflection and contrast spectroscopy. Nano Letters. 2007. Vol. 7, No. 9. 2758-2763.).
Regarding claim 12, Mukherjee taches graphene is effectively a two-dimensional particle of nominal thickness having one or more layers of fused hexagonal rings of carbon atoms in a single sheet or a stack of several sheets ([0021]). 
Ni teaches the thickness of a single layer of graphene is 0.335 nm (pg. 2761 col. 1 para. 2).
Therefore, a single sheet has a thickness of 0.335 nm. A stack of several sheets, such as 3 to 5 sheets, has a thickness of 1.005 to 1.675 nm (i.e. 0.335*3 to 0.335*5). A stack of 29 sheets has a thickness of less than 10 nm (i.e. 9.715 nm, 0.335*29). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Related Art
Babenko (WO 2016/016660)
Babenko teaches porous composite materials (pg. 1 para. 2) of a porous scaffold of metal particles such as copper or nickel (pg. 4 paras. 5-6) with a geometry controlled by the time and temperature of heating (pg. 6 para. 3), a two-dimensional nanomaterial of graphene (pg. 7 paras. 2-3) deposited on the scaffold that is a single monolayer or a plurality of monolayers stacked together with a thickness from about 0.3 to about 10 nm (para. spanning pgs. 6-7), and an average pore size from 10 nm to 100 um (pg. 12 para. 4).
Xu (CN 107335598 machine translation)
Xu teaches a graphene composite foam metal ([0002], [0011]) where the foamed metal is Cu, Al, Ni, Fe, Cu alloy, Al alloy, Ni alloy, or Fe alloy, has a porosity of 40 to 98%, a pore size of 0.05 to 10 mm, and a shape and geometric size that are not limited ([0040], [0045]) and the graphene layer is 0.001 to 10 um thick with an in-plane thermal conductivity of 600 to 2,000 W/mK ([0041], [0046])
Farquhar (US 2018/0230590)
Farquhar teaches a graphene-metal composite ([0002]) with a porous metal foam substrate and a graphene layer deposited to the porous metal foam substrate ([0003]), where graphene is a two dimensional layer of carbon atoms only one carbon thick ([0031]), the graphene is a solid metal film where the weight in grams can be calculated based on the amount of graphene atoms present in the layer ([0042]), and the metal foam is Ni foam with a porosity of 70 to 98 vol% ([0032], [0034]) and thickness of 0.200 inches ([0050]).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                             


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735